                                                                           CLERKS OFFICE U.S. DIST.O URL
                                                                                 AT ROANOKE,VA
                                                                                      FILED
                       IN THE UNITED STATES DISTRICT CO URT                      AF2 3C 2215
                      FO R TH E W E STER N D ISTR IC T O F W R GIN IA
                                                                             JULIA ..DUD
                                                                            BY:                  RK
                                  R O A N O K E D IV ISIO N                                ,

                                                                                      w ,- sj
                                                                                            jy
D EM O STH EN ESE A N TW YA N W ESLEY ,           CA SE N O .7:18CV 00614

                       Plaintiff,
V.                                                M EM O R AN DU M O PIM ON

W INCH ESTER CITY POLICE OFFICER
C O M ER M A LL O Y ,                             By: H on.G len E.C onrad
                                                  Senior U nited State:D istrictJudge
                      D efendant.

     .   Dem osthenese Antwyan W esley,a Virgirlia inm ate proceeding pro K ,filed this civil

rightsaction tmder42 U.S.C.j1983,allegingthatthedefendantpoliceoftkerfailed toprotect
W esleywhenjailofscialsusçd excessiveforceagainsthim.Thedefendant,ColmorM alloy,has
sled am otion to dismiss.W esley responded byfling asecond nm ended complaint,towhich the

defendantobjects. Afterreview oftherecord,the courtconcludesthatthemotion to amend is
appropriately granted,and themotion to dism issm ustbedenied.



         Rule15(a)(1)oftheFederalRulesofCivilProcedureprovidesthatapirtyl2ayamendits
pleading once as a m atter ofcourse within 21 daysafter itis served or within 21 days aftera

motion to dism issisfiled.W esley filed hisfirstam ended complaint,in responseto a courtorder,
            '




before the casewasserved on the defendant. He filed the second amendéd complaintwithin 21

daysafterthedefendant'smotion todism iss.Accordingly,thecourtfm dsthenm endm entproper

undçr Rule 15(a).1 Furthermore,for reasons stated herein, the cotzrt cnnnot find that the
proposed nmendm entisfutile.



       1 M oreover,wherean nmendmentdoesnotcomportwithRule 15(a)(1),itmay begrantedifthe
opposingpartyconsentsorthecourtgrantsleave.SeeFed.R.Civ.P.15(a)(2)CThecourtshouldfreely
givelçavewhenjusticesorequires.'').
                                                 II.

        In the second amended complaint,W esley alleges that on February 8,2018,M alloy

= ested W esley plzrsuantto a caoias. During a routine body search,M alloy and other officers

found no illegal contraband on W esley's person. M alloy then transported W esley to the

Northwestem VirginiaRegionalJail(çjai1''). Inthe sally port,jailoftkialsconducted asecond
bodysearchofW esley'sperson.M alloyççinterruptedthesearchbysteppingfolrqwardum avelling
llisfistwhich contained an nmotmtofmarijuanlaqstating G'l-hiswillbea felony.''' Sec.Am .
Compl.3,ECFNo.21.W esleyresponded,EThat'snotmine,youjustplantedthat.''Id.
        (J)ailox cials then began assaulting (W esley) while screaming stop resisting
        (which (W esleyj claimshe wasnot) with OflkerConnorM alloy stillpresent.
       PlaintiffWesleywasthen draggedtorestraininjEsicjchairwherehewasplaced
       foranIlnknown nmotmtoftime.Eventually apailbfficialjhadhim releasedand
       stated directly to plaintiff W esley he couldn'tand wouldn't be charged with a
       felony drug charge.

JZ W esley sues M alloy under j1983 for monetary damages,contending that (1) M alloy
(Gintentionally and cruelglqy planted drugson (W esleyq...provokingly stating felony oharges
would befiledy''and (2)M alloyfailedtoprotectW esleywhenjailofficialsassaultedhim.Id.at
1-2.

                                                111.

       To survive a motion to dismiss (under Rule 12(b)(6) ofthe FederalRules of Civil
Procedurej,acomplaintmustcontainsufficientfacttzalmatter,acceptedastrue,tostateaclaim to
reliefthatisplausibleonitsface.''Ashcroftv.Iqbal,556U.S.662,678(2009).2 Thecourtmust
I:acceptastruea11well-pleaded allegationsand view the complaintin the lightm ostfavorableto

theplaintiff.'' Venkatraman v.RElSys..lnc.,417F.3d 418,420 (4th Cir.2005).Section 1983


        2 Thecourthas om itted internalquotation m arks,alterationsorcitationshere and throughoutthis
m em orandum opinion,unlessothenvisenoted.
permitsan aggrieved party to file a civilaction againstaperson foractionstaken undercolorof

statelaw thatviolatedhisconstitutionalrights. SeeCooperv.Sheehan,735 F.3d 153,158(4th
Cir.2013).W hen aplaintiffraisesacivilrightsissueandflesacomplaintprox ,thecourtmust
liberally construellispleadings. SeeSmith v.Smith,589 F.3d736,738(4th Cir.2009)(citing
Hainesv.Kem er,404 U.S.519,520 (1972)(reversing dismissalofcivildghtscomplaintupon
tinding thatpro K plaintic sallegations,Gthoweverinartfullypleaded,are sufficientto callforthe
                .




opportuzlitytooffersupportingevidence.').
         ThecourtwillgrantthemotionastoW esley'sj 1983claim thatM alloythreatenedtohave
him chargedwith afelony drug crim e.AsW esley'ssubm issionsindicatethatno such chargewas
     .                                                       N


filed,M alloy's alleged comm entwas nothing m ore than an empty threat. Allegations that an

officerverballyharassed orthreatened theplaintiff,withoutmore,do notstateany constim tional

claim. SeeHensleev.Lewis,153Fed.App'x 178,180 (4thCir.2005)(citingCollinsv.Cundy,
603 F.2d 825,827 (10th Cir.1979:;M onison v.M artin,755 F.Supp.683,687 (E.D.N.C.)
CdW ords by themselvesdo not state a constitutionalclaim,withoutregard to theirnattlre.''l.
M oreover,the nm ended complaintdoesnotsupporta reasonable inference thatM alloy'swords

alonetriggeredthejailoffcials'allegeduseofexcessiveforceagainstW esley.Accordingly,the
courtcannotfndthatW esley'sallegationsgiveriseto anyactionablej 1983claim relatedtohis
dnlg felony threat,and therefore,willgrantthedefendant'sm otion asto thisclaim .

         H owever,thecourtm ustdenythem otion todismissasto W esley'sfailuretoprotectclaim .

ç:(T)heDueProcessClauseoftheFourteenthAmendmentprotectsapretrialdetaineefrom theuse
of excessive force thatam otmts to punishm ent,and is notan incidentof som e otherlegitimate

govemmentalpurpose.''Duffv.Potter,665F.App'x242,244 (4th Cir.2016).Toprevailin an
excesàiveforce claim ,apretrialdetaineem ustshow lithattheforcepum osely orknowingly used
againsthim wasobjectively llnreasonable.'' Id. The courtmustmake this determination by
consideringtheevidenceGf om theperspectiveofareasonableofficeronthescene,including what

theofficerknew atthetim e,notwiththe20/20vision ofhindsight''Id.

       ti-l-he conceptofbystnnderliability isprem ised on a1aw oftk er'sduty to uphold the 1aw

and protectthe public from illegalacts,regardless ofwho com mits them .'' Randallv.Prince

George'sCotmtv.M D.,302F.3d 188,203(4th Cir.2002).Thus,ifan officerwitnessesanother
offker'sl&illegalact''andGtpossessesthepowertopreventit,(butqchoosesnottoact,hemay be
deemedanaccompliceandtreatedaccordingly.1d.(citingO'Nei11v.Krzeminski,839F.2d9,11-
12(2dCir.1988)(observingthatofficerwhostandsbyanddoesnotseektoassistvictim couldbe
Gçtacitcollaborator'l).
       Taking W esley's allegations as true,the courtconcludes thatthey supportreasonable

inferencesthathewasnotresistingorposingathreat;thatthejailofficials'intentionaluseofforce
againsthim wasobjectivelyum easonableunderthe circumstances;thatM alloy wasconfronted
with thejailox cials'wrongfulconduct;thathe had a reasonable opportllnity to intervene to
preven
     'tfurtherlmreasonable force;and thathe chosenotto actto protectW esley. Becausethe

second nm ended complaintthus states aprim a facie claim ofbystanderliability againstW esley,

thecourtwilldenythemotion to dism iss.An appropriate orderwillissuethisday.Theclerk will

send acopy oftllismem orandllm opirlion and the accom panying orderto W esley and to cotmsel

ofrecord forthedefendants.
       ENTER
            :This *9 #dayofApril,2019.


                                                  SeniorU nited StatesD istrictJudge




                                              4
